Citation Nr: 1341121	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-28 984	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE


Entitlement to an increased evaluation (rating) in excess of 40 percent for lumbar spine recurrent LS-S1 disk herniation with LS-S1 fusion.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1992 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Sioux Falls, South Dakota.  

This issue was previously presented to the Board in August 2013, at which time it was remanded for additional development.  In an October 2013 rating decision, the agency of original jurisdiction awarded the Veteran a disability rating of 40 percent, effective September 26, 2013, for his lumbosacral spine disability.  The appeal was then returned to the Board.  


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to an increased evaluation (rating) in excess of 40 percent for lumbar spine recurrent LS-S1 disk herniation with LS-S1 fusion is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


